Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
An examiner had reached an attorney of record for compact prosecution, but failed to reach an agreement. 
Response to Arguments
Applicant's arguments filed on Dec. 20, 2021 with respect to claims 1 – 8, 10 – 18 and 20 - 24 have been fully considered but they are not persuasive. 

Claims 9 and 19 are canceled.

Applicant’s argument, “claims 1, 11 and 24 recites – a display process that generates visible geometric shapes overlaid onto regions of the acquired image. Accordingly withdraw the rejections of claims 1, 11 and 24”, on pages 6 and 8.

The examiner’s response, “Davis discloses, the system and method employs clutter test points that are associated with regions on the image that should contain a low gradient magnitude, indicative of emptiness. This enables the runtime image to be analyzed quickly by mapping trained clutter test points at locations in the coordinate space in which lack of emptiness indicates clutter, and if detected, can rapidly indicate differences and/or defects that allow for the 

Determining a gradient magnitude respectively at the mapped clutter test points and comparing the magnitude to a predetermined threshold – column 2, lines 17 – 21. Along with lower gradient magnitude edges – column 9, line 38. The clutter test points can be determined by presence of a gradient magnitude in regions of the training image less than a predetermined threshold value, reads on the claimed feature, having a gradient magnitude less than a predetermined gradient magnitude threshold – F. 2/230, column 2, lines 39 – 41, column 5, lines 34 – 40.

A display of a training image - in full and in close-up respectively - 700, in which the features of interest are letters 710 and numbers 720 that respectively define strong edges 712 and 714 having an associated high gradient magnitude. The edges 712, 714 are bounded by areas of emptiness 730 – column 8, lines 17 – 22. The probes and clutter test points are overlaid onto the candidate image 900 – column 8 lines 52 - 57)”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 – 8, 10 – 18 and 20 - 24 are rejected under 35 U.S.C. 103 as being unpatentable over Davis US PGPub: US Patent: US 10,192,283 B2 Jan. 29, 2019 and in view of
Schmidt US PGPub: US 2003/0083850 A1 May 1, 2003.

Regarding claims 1, 11, Davis discloses,

a system for displaying color match information on an acquired image of an object and a method for determining a color match on an acquired image of an object (the system and method employs clutter test points that are associated with regions on the image that should contain a low gradient magnitude, indicative of emptiness. This enables the runtime image to be analyzed quickly by mapping trained clutter test points at locations in the coordinate space in which lack of emptiness indicates clutter, and if detected, can rapidly indicate differences and/or defects that allow for the subject of the image to be accepted or rejected without further image analysis - ABSTRACT, Figs. 1, 2, 6, 7) comprising: 

a model having a plurality of color test points (the test points are selected in training images at locations with low gradient magnitudes – column 5, lines 29 – 40. A trained pattern is associated with a 2D training image. Each pixel of the 2D 

a display process that generates visible geometric shapes overlaid onto regions of the acquired image with respect to the color test points in a predetermined color (a display of a training image - in full and in close-up respectively - 700, in which the features of interest are letters 710 and numbers 720 that respectively define strong edges 712 and 714 having an associated high gradient magnitude. The edges 712, 714 are bounded by areas of emptiness 730 – column 8, lines 17 . The probes and clutter test points are overlaid onto the candidate image 900 – column 8 lines 52 - 57); and 

an alignment process that aligns features of the object with respect to features on the model so that the geometric shapes appear in locations on the object that correspond to locations on the model (a basic registration process is used to align the coordinate space of the runtime image with the coordinate space of the training pattern. This can establish the runtime image "pose" - Fig. 5/530, column 2, lines 6 – 7, column 2, lines 21 – 25, column 3, lines 8 – 12, column 7, lines 28 – 31; combined claims 13 and claim 20),

but, does not clearly disclose, locations of stable color.

Schmidt teaches, a system and method for locating regions in a target image that match a template image with respect to color and pattern information. For each color match candidate location, a luminance, i.e., gray scale, pattern matching search is performed on a region proximal to the location, producing one or more final match regions. For each final match region a hue plane pattern match score may be calculated using pixel samples from the interior of each pattern. A final color match score may be calculated for each final match region. A GUI may enable the user to choose from many different shapes of ROIs, such as a rectangle, an oval, or a shape selected freehand (ABSTRACT, Fig. 6, paragraphs 0118, 0120).

Machine vision applications including process monitoring, feedback control, and laboratory automation; image and video compression; and jitter compensation in video cameras, among others (paragraph 0002).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method for determining clutter in an acquired image of Davis (Davis, ABSTRACT, Figs. 1, 2, 6, 7), wherein the system of Davis, would have incorporated, a system and method for locating regions in a target image that match a template image with respect to color and pattern information of Schmidt (Schmidt, ABSTRACT, Fig. 6, paragraphs 0002, 0118, 0120) for efficient methods for characterizing the template image, improved methods for performing the color and pattern matching, and improved methods for locating rotated and/or scaled matches (Schmidt, paragraphs 0001, 0028).

Regarding claims 2, 12, Davis discloses,

the system as set forth in claim 1 wherein the geometric shapes comprise closed shapes that surround the regions of the acquired image expected to be stable color on the object (printing and/or graphics that defines contrasting edges and predetermined shapes. The image can be acquired from a physical model by the camera assembly or another camera arrangement, or can be synthetically 

Regarding claims 3, 13, Davis discloses,

the system as set forth in claim 2 wherein the geometric shapes comprise at least one of circles, squares, ovals and diamonds (a predefined circle, square, letter etc. of a given size/scale – Fig. 2, column 5, lines 16 – 23).

Regarding claims 4, 14, Davis discloses,

the system as set forth in claim 2 wherein the geometric shapes are sized so as to be visible by a user compared to an adjacent background on the object within a predetermined range of zoom of features of the object in a display (a display with a close-up on a portion of image of image of Fig. 7. Here, close-up on a portion of image reads on the claimed feature, a predetermined range of zoom of features of the object in a display – Figs. 8, 10, column 8, lines 17 - 22).

Regarding claims 5, 15, Davis discloses,



but, does not clearly disclose, color test points and color score.

Schmidt teaches, a system and method for locating regions in a target image that match a template image with respect to color and pattern information. For each color match candidate location, a luminance, i.e., gray scale, pattern matching search is performed on a region proximal to the location, producing one or more final match regions. For each final match region a hue plane pattern match score may be calculated using pixel samples from the interior of each pattern. A final color match score may be calculated for each final match region. A GUI may enable the user to choose from many different shapes of ROIs, such as a rectangle, an oval, or a shape selected freehand (ABSTRACT, Fig. 6, paragraphs 0118, 0120).

Machine vision applications including process monitoring, feedback control, and laboratory automation; image and video compression; and jitter compensation in video cameras, among others (paragraph 0002).



Regarding claims 6, 16, Davis discloses all the claimed features,

but, does not disclose, the system as set forth in claim 1, further comprising an interface that allows a user to input at least one of feedback and adjustments to a vision system associated with the alignment process based on visual analysis of the displayed visible geometric shapes.

Schmidt teaches, a system and method for locating regions in a target image that match a template image with respect to color and pattern information. For each color match candidate location, a luminance, i.e., gray scale, pattern matching search is performed on a region proximal to the location, producing one or more final match regions. For each final match region a hue plane pattern match score 

Machine vision applications including process monitoring, feedback control, and laboratory automation; image and video compression; and jitter compensation in video cameras, among others (paragraph 0002).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method for determining clutter in an acquired image of Davis (Davis, ABSTRACT, Figs. 1, 2, 6, 7), wherein the system of Davis, would have incorporated, a system and method for locating regions in a target image that match a template image with respect to color and pattern information of Schmidt (Schmidt, ABSTRACT, Fig. 6, paragraphs 0002, 0118, 0120) for efficient methods for characterizing the template image, improved methods for performing the color and pattern matching, and improved methods for locating rotated and/or scaled matches (Schmidt, paragraphs 0001, 0028).

Regarding claims 7, 17, Davis discloses,



Regarding claims 8, 18, Davis discloses,

the system as set forth in claim 1, further comprising a mask that is applied to the object image, wherein the mask indicates which areas of the object image are evaluated for color match (the training image can include a mask that indicates which areas of the training image should be evaluated for emptiness and/or features specified by description free of reliance on pixel values – column 2, lines 35 – 39, column 7, lines 25 - 28).

Regarding claims 10, 20, Davis discloses,

the system as set forth in claim 1 wherein the regions of low color gradient are based upon a gradient magnitude threshold, and wherein the gradient magnitude threshold is established by at least one of (a) a user-input parameter and (b) a system- generated parameter (column 5, lines 24 – 28, column 5, lines 34 – 40).

Regarding claim 21, Davis discloses,



Regarding claim 22, Davis discloses,

the system as set forth in claim 1, wherein the visible geometric shapes are distinct from features of the object (the training image can include at least one feature of interest--for example printing and/or graphics that defines contrasting edges and predetermined shapes. The image can be acquired from a physical model by the camera assembly or another camera arrangement, or can be 

Regarding claim 23, Davis discloses,

the system as set forth in claim 1, wherein at least one of the visible geometric shapes has the predetermined color corresponding to a stored color of at least one of the plurality of test points of the model (the training image can include at least one feature of interest--for example printing and/or graphics that defines contrasting edges and predetermined shapes. – Fig. 2, column 5, lines 15 – 23. The set of test points and associated color/intensity/height define a trained color pattern – ABSTRACT, column 1, lines 52 – 56, column 5, lines 34 – 40. The clutter test points can be stored with respect to the coordinate space of the trained image for use in clutter determination in a runtime image, and the clutter 

Regarding claim 24, Davis discloses,

a system for displaying color match information on an acquired image of an object  (the system and method employs clutter test points that are associated with regions on the image that should contain a low gradient magnitude, indicative of emptiness. This enables the runtime image to be analyzed quickly by mapping trained clutter test points at locations in the coordinate space in which lack of emptiness indicates clutter, and if detected, can rapidly indicate differences and/or defects that allow for the subject of the image to be accepted or rejected without further image analysis - ABSTRACT, Figs. 1, 2, 6, 7) comprising: 

a model having a plurality of color test points (the test points are selected in training images at locations with low gradient magnitudes – column 5, lines 29 – 40. A trained pattern is associated with a 2D training image. Each pixel of the 2D training image has multiple colors, associated intensity value and/or height – column 5, lines 10 – 14. The set of test points and associated color/intensity/height define a trained color pattern – ABSTRACT, column 1, lines 52 – 56, column 5, lines 34 – 40. Common vision system tasks include alignment 

a display process that generates visible geometric shapes overlaid onto regions of the acquired image with respect to the color test points in a predetermined color (a display of a training image - in full and in close-up respectively - 700, in which the features of interest are letters 710 and numbers 720 that respectively define strong edges 712 and 714 having an associated high gradient magnitude. The edges 712, 714 are bounded by areas of emptiness 730 – column 8, lines 17 – 22. The probes and clutter test points are overlaid onto the candidate image 900 – column 8 lines 52 - 57); and

an alignment process that aligns features of the object with respect to features on the model so that the visible geometric shapes appear in locations on the object that correspond to locations on the model (a basic registration process is used to align the coordinate space of the runtime image with the coordinate space of the training pattern. This can establish the runtime image "pose" - Fig. 5/530, column 2, lines 6 – 7, column 2, lines 21 – 25, column 3, lines 8 – 12, column 7, lines 28 – 31; combined claims 13 and claim 20),



conducts an additional alignment of the features of the object with respect to the features of the model based at least in part upon visual-based feedback.

Schmidt teaches, a system and method for locating regions in a target image that match a template image with respect to color and pattern information. For each color match candidate location, a luminance, i.e., gray scale, pattern matching search is performed on a region proximal to the location, producing one or more final match regions. For each final match region a hue plane pattern match score may be calculated using pixel samples from the interior of each pattern. A final color match score may be calculated for each final match region. A GUI may enable the user to choose from many different shapes of ROIs, such as a rectangle, an oval, or a shape selected freehand (ABSTRACT, Fig. 6, paragraphs 0118, 0120).

Machine vision applications including process monitoring, feedback control, and laboratory automation; image and video compression; and jitter compensation in video cameras, among others (paragraph 0002).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method for determining clutter in an acquired image of Davis (Davis, ABSTRACT, Figs. 1, 2, .
Allowable Subject Matter
Combined claims (6 plus 7, and 16 plus 17) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIMESH PATEL/Primary Examiner, Art Unit 2642